Citation Nr: 1545575	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969, with service in the Republic of Vietnam. 

This matter is on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In an April 2011 rating decision, the RO assigned a 100 percent disability rating for coronary artery disease, status post bypass graft, effective April 27, 2009.  The RO determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was rendered moot in light of the assignment of a 100 percent disability rating for coronary artery disease.  

The Board, however, finds that the granting of a 100 percent evaluation for coronary artery disease effective April 27, 2009, did not render moot the TDIU claim for the time period since that rating took effect, inasmuch as there remained a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2014); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nonetheless, in view of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU remains pending.
The issue of entitlement to TDIU has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

There is conflicting medical evidence on whether the Veteran has bilateral peripheral neuropathy of the upper extremities.  The VA examinations in which a neurological evaluation was conducted do not reflect a diagnosis of bilateral peripheral neuropathy of the upper extremities whereas the medical evidence showing a diagnosis of bilateral peripheral neuropathy of the upper extremities are not based on contemporaneous neurological examinations.  Therefore, another VA examination is necessary.

The AOJ last obtained a complete copy of all VA treatment records in July 2009.  The AOJ should obtain all treatment record since July 2009.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his bilateral peripheral neuropathy of the upper extremities and obtain all identified records.  Regardless of the claimant's response, obtain all records from the Alexandria VA Health Care System from July 2009 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his bilateral peripheral neuropathy of the upper extremities.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral peripheral neuropathy of the upper extremities.  

The examiner should be asked to answer the following inquiries if peripheral neuropathy of either upper extremity is diagnosed:

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed peripheral neuropathy of either upper extremity is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected type II diabetes mellitus?

(2)  If the examiner finds that any currently diagnosed peripheral neuropathy of either upper extremity is aggravated by the service-connected type II diabetes mellitus, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






